


109 HR 5336 IH: To amend title XVIII of the Social Security Act to

U.S. House of Representatives
2006-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5336
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2006
			Mr. Price of Georgia
			 (for himself and Mr. Kline) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  suspend the Medicare prescription drug late enrollment penalty during
		  2006.
	
	
		1.Short titleThis Act may be cited as the 2006
			 Penalty-Free Part D Act.
		2.Suspension of
			 Medicare prescription drug late enrollment penalty during 2006
			(a)In
			 generalSection
			 1860D–13(b)(3)(B) of the Social Security Act (42 U.S.C. 1395w–113(b)(3)(B)) is
			 amended by inserting (after December 2006) after any
			 month.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect as if
			 included in the enactment of the Medicare Prescription Drug, Improvement, and
			 Modernization Act of 2003 (Public Law 108–173).
			
